Order
IT is ordered that this cause be calendared for additional oral argument at the March 1981 Session in light of the amended opinion and award of the Commission filed with this Court on 19 January 1981. No additional briefs shall be required.
Done by the Court in conference this 27th day of January 1981.
Meyer, J.
For the Court
The foregoing order is issued over my hand and the seal of the Supreme Court this 28th day of January, 1981.
John R. Morgan
Clerk of the Supreme Court of North Carolina